Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/09/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a focus control assembly” and “an image analysis assembly” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 With respect to claim 13, the limitations “focus control assembly” and “image analysis assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No specific structure is directly defined as supporting these elements.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With respect to claim 22, the limitation “multiples first focus score values by a factor” lacks the description in the specification such that one of ordinary skill in the art can make or use the invention.  “A factor” is an unknown quantity that is essential to the invention and must be disclosed.  Clarification or explanation must be provided in order that one of ordinary skill in the art can perform the same calculations without undue experimentation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claims 13-27, the claims are directed towards an optical imaging system, however the limitations in claims 15-27 are primarily directed towards process steps.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  The process steps of scanning, adding a focal offset, determining a focus score, adjusting the focus setting, controlling the focus setting, and the specifics of performing calculations and image analysis do not structurally limit the claim but are rather functional steps to use the apparatus.  See MPEP 2173.05(p) Correction is required. 
With respect to claim 13, a focus control assembly determines a focus score from optical signals.  However, these “optical signals” lack antecedent basis.  It is unclear where they come from, how they are acquired, and how they relate to the one or more images acquired by the detector.  Additionally it is unclear if the optical signals analyzed by the image analysis assembly are the same as the optical signals used for the focus score.  Clarification is required. 
With respect to claim 20, “an amplitude and phase of a transition in the focus score” lacks antecedent basis.  It is unclear how a “transition in the focus score” is determined and what form it takes.  It would not be evident to one of ordinary skill in the art that that transition then has an amplitude and phase. Clarification is required. 
With respect to claim 21, “a first image” and “a second image” lack antecedent basis.  It is unclear how these relate to the individual images of the sample and further to the images  of a plurality of regions acquired by the detector. Correction is required. 
With respect to claim 24, the limitation “a first focus score curve” and “a second focus score curve” lack antecedent basis.  It is not disclosed where this curve comes from, how it is determined, and how it relates to the focus score itself as well as the rest of the claimed limitations.  Additionally, the “a first maximum at a first distance” and “a second maximum at a second distance” are not clear as to what the distance is measured from and how it relates to anything else. Also, it is unclear what structure is required such that the relationship between focus curves is as described. Clarification is required. 
With respect to claim 25, 26, and 27, the limitation “a first focus score” and “a second focus score” are confusing as to their relationship to the “focus score” described in the parent claim 13. Additionally, it is unclear what structure is required such that the relationship between the focus scores is as described. Clarification is required. 
The balance of claims are rejected for failing to correct the deficiencies noted above within claims upon which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s)13-18 and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gouch U.S. Publication 2005/0286800.
With respect to claim 13, Gouch discloses an apparatus for estimating an in focus position comprising:
A sample holder to receive a sample (Figure 5a, sample 15 rests on slide, P.0073)
An optical assembly to scan the surface in an x or y direction (P.0019) 
A focus control assembly to dynamically control a focus setting in z direction between the optical assembly and the surface in real time, including repeatedly adding a predetermined focal offset in the z direction, determining a focus score from optical signals that are acquired at the predetermined focal offset, and adjusting the focus setting based on the focus score to reduce an error in the focus setting (P.0020, P.0077, P.0078,P.0092)
A detector to acquire one or more images of a plurality of regions, each region of the plurality of regions at a different degree of focus (P.0018)
An image analysis assembly to analyze the optical signals (P.0080, software to combine images, P.0021)
It should be noted that the type of sample to be received (“including a surface having features, wherein the features comprise different target molecules”) is an intended use, does not alter the structure of the apparatus, and therefore cannot limit the apparatus.  See MPEP 2115 regarding the material or article worked upon not limiting devices.  Additionally, the intended functions of the structural elements (“to scan the surface,” “to dynamically control a focus setting,” “to acquire one or more images,” “to analyze the optical signals,” etc) also cannot structurally limit the device and therefore do not differentiate over prior art. 

With respect to claims 14, 15, 16, 17, 18, Gouch discloses all of the limitations as applied to claim 13 above.  In addition, Gouch discloses:
The plurality of regions of the sample are at least partially overlapping (Figure 6, 7, 9)
The optical assembly performed line scanning or step and shoot scanning (P.0011)
The focus control assembly periodically adds the predetermined focal offset (Figures 6, 7, 9, P.0073)
The optical signals are used by the image analysis assembly are the same optical signals that the focus control assembly uses to determine the focus score (P.0080)
In determining the focus score, the focus control assembly determines an actual focal plane and a preferred focal plane for individual images (P.0079, P.0080)
The optical imaging system comprises multiple optical paths (P.0086, Figures 26b/c)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA C BRYANT/Primary Examiner, Art Unit 2877